DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 08/06/2021. 
Claims 1, 16 and 18 have been amended.
Claims	2, 8, 12, 14-15, 19-27 and 29 haven been cancelled.
Claims 1, 3-7, 9-11, 13, 16-18 and 28 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 08/06/2021, with respect to rejection of the claims under 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-7, 9-11, 13, 16-18 and 28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches an incident response system for a vehicle, the incident response system comprising: 
incident detection means arranged to detect an event indicative of a vehicle incident;
interior audio detection means comprising a microphone situated inside of a cabin of the vehicle and arranged to detect audio interior to the vehicle; 
exterior audio detection means comprising a microphone situated exterior to the vehicle cabin and arranged to detect audio exterior to the vehicle;
 communication means for operatively supporting an audio communication channel with a remote communication means; and 
control means arranged to:
control the communication means based on the detection of an event indicative of a vehicle incident, to establish an audio communication channel between the vehicle and the remote communication means, wherein the control means is operable to cause selective transmission of the audio detected exterior to the vehicle to the remote communication means over the established audio communication channel determine whether a signal level of the audio detected interior to the vehicle is less than a threshold signal level; and 
transmit the audio detected exterior to the vehicle to the remote communication means based on the signal level of the audio detected interior to the vehicle being less than the threshold signal level.

The closest prior art of record is Telecom (KR 10-2005-0112932) in view of Brinkmann et al. (US 9,524,269) where it discloses a an incident response system for a vehicle, the incident response system comprising: 
incident detection means arranged to detect an event indicative of a vehicle incident;
interior audio detection means comprising a microphone situated inside of a cabin of the vehicle and arranged to detect audio interior to the vehicle; 
exterior audio detection means comprising a microphone situated exterior to the vehicle cabin and arranged to detect audio exterior to the vehicle;
 communication means for operatively supporting an audio communication channel with a remote communication means; and 
control means arranged to:
control the communication means based on the detection of an event indicative of a vehicle incident, to establish an audio communication channel between the vehicle and the remote communication means; and 
transmit the audio detected exterior to the vehicle to the remote communication means based on the signal level of the audio detected interior to the vehicle being less than the threshold signal level. However, the cited reference fail to individually disclose, or suggest when combined, wherein the control means is operable to cause selective transmission of the audio detected exterior to the vehicle to the remote communication means over the established audio communication channel determine whether a signal level of the audio detected interior to the vehicle is less than a threshold signal level.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the control means is operable to cause selective transmission of the audio detected exterior to the vehicle to the remote communication means over the established audio communication channel determine whether a signal level of the audio detected interior to the vehicle is less than a threshold signal level. in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689